DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 2/8/2021 have been considered.  Claim 7 has been amended.  Claim 8 is cancelled.  Claims 1-7 and 9-21 remain pending in the application. 
Reasons for Allowance
Applicant’s amendments have overcome each and every 112(b) rejection set forth in the Final Rejection filed 12/8/2020.  Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in Claims 1, 7 and 12 along with the amended language was not found in the prior art of record.  In particular, the limitations regarding the first and second leg support locations, the gap between the first and second leg supports, and the knee-activated actuator in combination with the other structure disclosed in Claims 1, 7 and 12 was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1, 7 and 12 may be reasonably set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673